DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 01/14/2022 has been entered. Applicant has amended claim 1. No new claims are added. Claim 3 is canceled and claims 7, 9, and 20 were previously canceled. Claims 1-2, 4-6, 8 and 10-19 are currently pending in the instant application. Applicant’s amendments have overcome the lack of clarity based 112(b) rejection of claim 1 and claim 3 previously set forth in the Final Office Action mailed 10/15/2021.
Allowable Subject Matter
Claims 1-2, 4-6, 8 and 10-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter pf independent claim 1 in the amendment submitted on 01/14/2022 could either not be found or was not suggested in the prior art of record.
Previously applied reference Hirata (U.S. Publication No. 2007/0112247) teaches generally in Fig. 9 of an endoscope system comprising a light source configured to emit light of a light amount (Fig. 9- first LED unit 31 and the second LED unit 32)  corresponding to a magnitude of an activate current as a supply energy (Fig. 9 - first power supply circuit 57 and second power supply circuit 58; [0102]-The first power supply circuit 57 and the second power supply circuit 58 supply current of a fixed magnitude); a temperature sensor configured to detect a temperature of the light source (Fig. 9)- temperature sensors 62; and a controller (Fig. 9 – temperature control circuit 68)configured to adjust the magnitude of the activate current within a ([0123]- the temperature control circuit 68…compares the input average value with the preset threshold value [theta]1, and when the average value reaches the threshold value [theta]1, switches between driving the first power supply circuit 57 and driving the second power supply circuit 58), to bring the light amount closer to a target value ([0116]- as a result of constant current being supplied…the brightness …is kept constant. Because of this, it is possible to irradiate light of a uniform brightness onto an object being examined, and a clear observation image with little flickering can be obtained);
But Hirata does not expressly teach calculate, based on a proportional relationship between the activate current when a predetermined reference temperature and an optical output of the light source and within an upper limit of the optical output, a correction value from a difference between a maximum activate current for the temperature of the light source detected by the temperature sensor and a maximum activate current for a predetermined reference temperature of the light source; and set the maximum supply value based on the maximum activate current for the predetermined reference temperature and the correction value. 
Yabe (WO2015005277A1) generally teaches in Fig. 9 of an endoscope system comprising a light source configured to emit light of a light amount corresponding to a magnitude of an activate current as a supply energy (Fig. 1-light source device 40); and a controller (Fig. 9 – temperature control circuit 68) configured to adjust the magnitude of the activate current within a range less than or equal to a maximum supply value ([Fig. 1- control unit 41), to bring the light amount closer to a target value ([0016]-the video processor 20 can control the light source device 40 so that the brightness of the captured image becomes the target brightness);
([0056] - the control unit 41 may calculate the correction amount of the current values ​​of the other LEDs 42, 44, 45 for each output of the dimming information; [0057]- The current value of each LED is calculated from the scope information and the correction amount according to the actual light amount, and the actual light amount of each LED 42 to 45 matches the light amount ratio based on the scope information),  Yabe does not expressly teach to calculate, based on a proportional relationship between the activate current when a predetermined reference temperature and an optical output of the light source and within an upper limit of the optical output, a correction value from a difference between a maximum activate current for the temperature of the light source detected by the temperature sensor and a maximum activate current for a predetermined reference temperature of the light source; and set the maximum supply value based on the maximum activate current for the predetermined reference temperature and the correction value.
Neither Hirata nor Yabe teaches to calculate, based on a proportional relationship between the activate current when a predetermined reference temperature and an optical output of the light source and within an upper limit of the optical output, a correction value from a difference between a maximum activate current for the temperature of the light source detected by the temperature sensor and a maximum activate current for a predetermined reference temperature of the light source; and set the maximum supply value based on the maximum activate current for the predetermined reference temperature and the correction value. The correction value is important for addressing a change in the relationship between a current applied to the light source and the optical output of the light source, caused due to an ambient temperature.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/C.A.S./Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795